DETAILED ACTION
The following RESTRICTION requirement is in response to application 16/459,242 filed on 7/1/2019.

Status of the Claims
Claims 1 – 20 are currently pending.

Election of Species
This application contains claims directed to the following patentably distinct
Species:
Species A: Represented by the first preferred embodiment with a method for receiving a first string; determining that the string matches a portion of an account number; receiving a second string; determining that the second string is a combination of a PIN; and executing a contingency plan when the second string is a combination of the PIN (Specification [0015]) 
Species B: Represented by the second preferred embodiment with a method for receiving a selection of a first and second contingency action; receiving a first string; determining that the string matches a predetermined emergency input; receiving a second string; determining that the second string is a combination of a PIN; and executing at least one of the first contingency action or second contingency action when the second string is a combination of the PIN (Specification [0016])	
Species C: Represented by the third preferred embodiment with a method for receiving a selection of a first and second contingency action; receiving a first string; determining that the string matches a portion of an account number; receiving a second string; determining that the second string is one of a first predetermined 

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 

Conclusion
The references cited in the form PTO-892 were not applied under relevant sections of §102 or §103 in the above Office action, however they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office action in order to expedite prosecution of the instant application.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy Sax whose telephone number is (571)272-0821.  The Examiner can normally be reached on Monday-Friday, 9:00AM - 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to 

/T.P.S./Examiner, Art Unit 3685             
	
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685